FILED
                            NOT FOR PUBLICATION                                JUL 20 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TIANGANG LI,                                     No. 13-70069

              Petitioner,                        Agency No. A088-702-150

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 9, 2015**
                             San Francisco, California

Before: GILMAN,*** GRABER, and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
                                                                           Page 2 of 3
      Tiangang Li petitions for review of the Board of Immigration Appeals’ order

summarily affirming the immigration judge’s (“IJ”) denial of his application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). The IJ denied relief because she found Li’s testimony not credible.

      1. Substantial evidence supports the IJ’s determination that Li was not

credible. See Bassene v. Holder, 737 F.3d 530, 536 (9th Cir. 2013). The IJ

permissibly based her adverse credibility determination in part on Li’s testimony

that he returned to China several times after his first arrest, which cast doubt on his

claim that he feared he would be persecuted if he returned there. See Loho v.

Mukasey, 531 F.3d 1016, 1018 (9th Cir. 2008). The IJ was not compelled to accept

Li’s explanation that he lost all hope in the government only after his second

detention and interrogation. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011).

      Additionally, the IJ did not err in considering Li’s failure to corroborate

certain aspects of his testimony in reaching her adverse credibility determination.

See Lai v. Holder, 773 F.3d 966, 976 (9th Cir. 2014). Nor did the IJ err in

disregarding Li’s copy of an email purporting to confirm his church attendance in

Singapore, or in rejecting his explanations for his failure to corroborate his
                                                                              Page 3 of 3
testimony about mailing religious literature to China or attending church in San

Jose.

        In the absence of credible testimony, Li fails to establish that he is eligible

for asylum or withholding. See Jie Cui v. Holder, 712 F.3d 1332, 1337–38 & n.3

(9th Cir. 2013); Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

        2. The IJ also found that Li had not presented credible testimony that he

would be tortured upon his return to China. Li did not address his eligibility for

CAT relief in his opening brief and therefore waived any objection to the IJ’s

denial of this claim. See Jie Cui, 712 F.3d at 1338 n.3.

        PETITION DENIED.